DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0325796 (Czinger).
Regarding claim 1, Czinger discloses a node (501, 700; see Figures 5a, 5b, and 7 and annotated Figure 1 below) comprising:
a base comprising at least a first side and a second side, the first side and the second side forming a recess in the base;
a first port (504) and a second port (506) coupled to the base;
at least one adhesive region (see paragraph [0065]) disposed on a first surface of the first side and a second surface of the second side; and
at least one channel coupled (507) between the first port and the second port and configured to fill the adhesive regions with an adhesive (see paragraph [0064]).

    PNG
    media_image1.png
    350
    765
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5b of Czinger
Regarding claim 2, Czinger discloses the channel (507) runs serially from the first port (504) to the second port (506) through the at least one adhesive region (see paragraph [0065]) on the first side and the second side by using apertures arranged on opposing sides of each adhesive region.
Regarding claim 3, Czinger discloses the channel (507) is configured to enable transmission of the adhesive in parallel through the at least one adhesive region (see paragraph [0065]) on the first side and the second side see paragraph [0064], where any number of additional ports may be added, which add parallel paths).
Regarding claim 4, Czinger discloses the channel (507) is configured to enable transmission of the adhesive serially through the at least one adhesive region (see paragraph [0065]) on the first side, through the base, and then serially through the at least one adhesive region on the second side (see Figure 5b and paragraph [0064]).
Regarding claim 5, Czinger discloses at least the base, the first port (504) and the second port (506), and the at least one channel (507) are additively manufactured (AM; see paragraph [0033]; it is also to be noted claim 5 amounts to a product-by-process limitation).
Regarding claim 6, Czinger discloses at least the base, the first port (504) and the second port (506), and the at least one channel (507) are co-printed (see paragraph [0033]; it is also to be noted claim 5 amounts to a product-by-process limitation).
Regarding claim 7, Czinger discloses each of the at least one adhesive regions (see paragraph [0065]) is bounded by a sealant region (701; see Figure 7).
Regarding claim 8, Czinger discloses the sealant region (701) comprises a sealant (see paragraph [0058]).
Regarding claim 9, Czinger discloses the sealant is configured to perform at least one of:
(i) retard flow of the adhesive beyond the corresponding adhesive region (see paragraph [0065]);
(ii) hermetically seal the corresponding adhesive region prior to adhesive injection;
(iii) hermetically seal the corresponding adhesive region after the adhesive is cured; and 
(iv) inhibit galvanic corrosion between dissimilar materials (see paragraph [0058] regarding each of i-iv).
Regarding claim 10, Czinger discloses the sealant comprises at least one of an O-ring, a gasket, and a liquid sealant (see paragraph [0058]).
Regarding claim 11, Czinger discloses the sealant is robotically applied (see NOTE below).
NOTE: The limitation “the sealant is robotically applied” amounts to a product-by-process limitation. Applicant is reminded that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 12, Czinger discloses the at least one adhesive region comprises:
a recess in at least one of the first side and the second side characterized at least in part by an area bounded by the sealant (located in 701); and
apertures disposed on opposite sides of the recess, the apertures coupled to the channel, the apertures configured to cause the adhesive to flow within the channel (see paragraph [0065]).
Regarding claim 13, Czinger discloses the sealant region (701) comprises at least one feature inset into at least one of the first side and the second side (see Figure 7).
Regarding claim 14, Czinger discloses at least a portion of the channel (507) comprises a geometry conducive to additively manufacturing (see paragraph [0033]) the at least one channel without use of a support structure during the AM (a product-by-process limitation).
Regarding claim 15, Czinger discloses at least one isolation feature disposed on at least one of the first side, the second side, and an inner surface of the base (the limitation “at least one isolation feature” being so broad as to encompass the surface of the first side, second side, and inner surface of the base; further the region 701 would also read on this feature and would be located on the first side, second side, and inner surface of the base).
Regarding claim 16, Czinger discloses the isolation feature (701) comprises a recess (see Figure 7).
Regarding claim 17, Czinger discloses at least one of the first side and the second side further comprise at least one gasket (see paragraph [0058]).
Regarding claim 18, Czinger discloses the channel (507) runs from the first port serially through each adhesive region (see paragraph [0065]) on the first side, through the base, and through each adhesive region on the second side, and then to the second port, and
the channel is configured to fill each adhesive region (see paragraph [0064]).
Regarding claim 20, Czinger discloses the channel (507) is coupled the first port (504) to the second side via the base, coupled through the at least one adhesive region (see paragraph [0065]) on the second side, coupled to the first side via the base, and coupled through the at least one adhesive region on the first side, and is then coupled to the second port (506; see Figure 5b and 7 and paragraph [0064]).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Czinger discloses the node of claim 18, but fails to disclose the second port (506) is disposed on the first side, such that, after routing through the at least one adhesive region (see paragraph [0065]) on the second side, the channel (507) is routed back to the first side.
The prior art fails to fairly show or suggest a modification to Czinger such that the second port is disposed on the first side, such that, after routing through the at least one adhesive region on the second side, the channel is routed back to the first side.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678
November 17, 2022